Exhibit 10.2

 

   Hologic, Inc. Notice of Grant of Performance Stock Units    ID: 04-2902449
(Price Targets) and Performance Stock Unit    35 Crosby Drive (Price Targets)
Award Agreement    Bedford, MA 01730

 

 

 

Grantee Name   

Plan: 2008 Equity Incentive

Plan (the “Plan”)

 

 

Effective GRANT DATE (the “Grant Date”), you (the “Grantee”) have been granted
an award of a number of SHARES GRANTED performance stock units (“PSUs”) of
Hologic, Inc. (the “Company”). The PSUs are granted pursuant to the terms and
conditions of the Plan, referenced above, and the performance stock unit award
agreement (the “PSU Award Agreement”) provided herewith.

Subject to the terms and conditions of the PSU Award Agreement and the Plan, the
PSUs will vest upon the achievement of the performance targets set forth in the
2014 CEO Performance Program (the “2014 CEO Performance Overview”) in accordance
with the schedule set forth therein, entitling you to receive one share of the
Company’s common stock for each PSU so vested.

By your signature and the Company’s signature below, you and the Company agree
that these PSUs are granted under and governed by the terms and conditions of
the Plan and the PSU Award Agreement.

 

 

 

 

   

 

Hologic, Inc.     Date

 

   

 

Electronic Signature     Acceptance Date



--------------------------------------------------------------------------------

Hologic, Inc.

Performance Stock Unit (Price Targets) Award Agreement

Performance Stock Unit (Price Targets) Award Agreement (the “PSU Award
Agreement”) pursuant to the Hologic, Inc. 2008 Equity Incentive Plan, as it may
be amended from time to time (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company and the Grantee entered into an Employment Agreement and a
Change of Control Agreement, both dated as of December 6, 2013 (the “Employment
Agreement” and “Change of Control Agreement”, respectively);

WHEREAS, in accordance with the terms of the Employment Agreement the Company
and the Grantee desire to enter into an agreement whereby the Company will grant
the Grantee Performance Stock Units (“PSUs”) in respect of the Company’s Common
Stock, $.01 par value per share (the “Common Stock”), as set forth in the Notice
of Grant of Performance Stock Units to which this PSU Award Agreement is
attached (the “Award Notice”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of PSUs. Pursuant to the terms and conditions of this PSU Award
Agreement and the Plan (which is incorporated herein by reference), the Company
hereby grants to the Grantee an award for the number of PSUs as provided in the
Award Notice. The shares of Common Stock covered by these PSUs are sometimes
hereinafter referred to as the “PSU Shares.” The number and class of securities
and vesting schedule of the PSUs are subject to adjustment as set forth in this
PSU Award Agreement, the Plan and the 2014 CEO Performance Overview (which is
incorporated herein by reference). In the event of a conflict between the terms
and conditions of the Plan and this PSU Award Agreement, the terms and
conditions of the Plan shall prevail. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.

2. Performance Stock Units. Each PSU entitles the Grantee to receive from the
Company (i) one share of Common Stock for each PSU vested as of a Vesting Date
(as defined below) and (ii) the right to receive notional dividend equivalents,
if any, each in accordance with the terms of and subject to adjustment as
provided in this PSU Award Agreement, the Plan and the 2014 CEO Performance
Overview. After a Vesting Date, and subject to the terms and conditions of this
Agreement, the Company shall deliver the PSU Shares which have vested on that
date. To the extent that the PSUs granted hereby are not otherwise forfeited,
the number of PSUs that vest shall be rounded to the nearest whole PSU.

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Common Stock, the Grantee shall be entitled to
receive notional dividend equivalents (the “Dividend Equivalents”) in an amount
equal in value to the amount of the dividend or property distributed on a single
share of Common Stock as of the record date for such dividend or distribution,
multiplied by the number of PSUs granted hereunder that are vested as of the
Vesting Date. Payment of the notional dividend equivalents paid on PSUs will be
withheld by the Company and shall be delivered to the Grantee as of the Vesting
Date, if and only to the extent that the PSUs have vested as of said date, as
set forth in paragraph 4.

4. Vesting.

(a) Subject to the terms and conditions set forth herein, upon the achievement
during the Performance Period (as defined below) of any of the three Average
Closing Price Performance Targets set forth in the 2014 CEO Performance Overview
(the “Performance Targets”), the PSUs granted hereby will vest in accordance
with the 2014 CEO Performance Overview (the date of such vesting to be referred
to herein as a “Vesting Date”). For purposes of this PSU Award Agreement, the
term “Performance Period”



--------------------------------------------------------------------------------

shall be the period commencing on the date of grant of the PSUs covered hereby
as set forth in the Award Notice (the “Award Date”) and ending on the earlier to
occur of (i) five years from the Award Date, (ii) the termination of Grantee’s
Service to the Company (as defined below) or (iii) the occurrence of a Change of
Control (as defined in the Change of Control Agreement). For purposes of this
PSU Award Agreement: the term “Service” shall mean service as a Service Provider
to the Company; and the term “Service Provider” shall mean an employee, officer
or director of the Company or an Affiliate of the Company or a consultant
currently providing services to the Company or an Affiliate of the Company.
Whether a termination of Service shall have occurred for purposes of this PSU
Award Agreement shall be determined by the Company, which determination shall be
final, binding and conclusive. If the Grantee’s Service is terminated prior to a
Vesting Date, then the unvested PSUs shall terminate and Grantee shall have no
further rights hereunder, including without limitation any rights to receive any
Dividend Equivalents as set forth in paragraph 3, with respect to such unvested
PSUs.

5. Nontransferability. The PSUs granted pursuant to this PSU Award Agreement may
not be transferred without the consent of the Company, other than by will or the
laws of descent and distribution.

6. No Rights Other Than Those Expressly Created. Neither this PSU Award
Agreement, the PSUs, nor any action taken hereunder shall be construed as
(i) giving the Grantee any right to be retained in the Service of, or continue
to be affiliated with, the Company, (ii) giving the Grantee any equity or
interest of any kind in any assets of the Company, or (iii) creating a trust of
any kind or a fiduciary relationship of any kind between the Grantee and the
Company. As to any claim for any unpaid amounts or distributions under this PSU
Award Agreement, any person having a claim for payments shall be an unsecured
creditor. The Grantee shall not have any of the rights of a stockholder with
respect to any PSU Shares or any Dividend Equivalents until such time as the
underlying PSU has been vested and the PSU Shares have been issued.

7. Compliance with Laws.

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon a Vesting Date or at some other time. The Company may
require, upon a Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

(b) Section 280G. In the event that the Grantee shall become entitled to
payments and/or benefits provided by this PSU Award Agreement or any other
amounts in the “nature of compensation” as a result of a Change of Control (the
“Company Payments”), and such Company Payments will be subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the Code or similar provision,
except as may otherwise be provided in the Change of Control Agreement.

(c) Securities Law Compliance. Upon vesting (or partial vesting) of the PSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the PSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of PSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of PSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws. The PSU
Shares issued hereunder may be legended to reflect such restrictions.

(d) General. No PSU Shares shall be issued or Dividend Equivalents distributed
upon vesting of a PSU granted hereunder unless and until the Company is
satisfied, in its sole discretion, that there has been compliance with all legal
requirements applicable to the issuance of such PSU Shares and/or distribution
of such Dividend Equivalents.



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

(b) Recoupment/Claw-Back of Awards. Notwithstanding any other provision of this
PSU Award Agreement to the contrary, any PSU granted under this PSU Award
Agreement (including any proceeds, gains or other economic benefit actually or
constructively received upon any receipt or exercise of any PSU or upon the
receipt or resale of any share of Common Stock underlying the PSU) shall be
subject to the terms of any compensation recoupment or claw-back policy
implemented by the Company, as any such policy may be amended from time to time,
and/or subject to recoupment as required by any other provisions of any law
(including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended), government regulation or stock exchange listing requirement.

(c) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including but not limited
to determinations relating to the achievement of any thresholds or the vesting
of any PSUs hereunder, and shall interpret all provisions of this PSU Award
Agreement and the underlying PSUs, as it deems necessary or desirable, in its
sole and absolute discretion. Such determinations and interpretations shall be
binding on and conclusive to the Company and the Grantee.

(d) Amendment. This PSU Award Agreement may only be modified or amended by a
writing signed by both parties.

(e) Notices. Any notices required to be given under this PSU Award Agreement
shall be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Hologic, Inc.

35 Crosby Dr.

Bedford, MA 01730

Attention: Chief Financial Officer

if to the Grantee:

As set forth in the records of the Company

or to such other address as either party may designate under the provisions
hereof.

(f) Entire Agreement. This PSU Award Agreement shall supersede in its entirety
all prior undertakings and agreements of the Company and the Grantee, whether
oral or written, with respect to the PSUs granted hereunder; provided, however,
that nothing herein shall supersede any Employment or Change of Control
Agreements, that may provide, in certain circumstances, for greater benefits
regarding acceleration of vesting of equity awards granted to the Grantee.

(g) Successors and Assigns. The rights and obligations of the Company under this
PSU Award Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

(h) Applicable Law; Severability. All rights and obligations under this PSU
Award Agreement shall be governed by the laws of the State of Delaware. In the
event that any court of competent jurisdiction shall determine that any
provision, or any portion thereof, contained in this PSU Award Agreement shall
be unenforceable in any respect, then such provision shall be deemed limited to
the



--------------------------------------------------------------------------------

extent that such court deems it enforceable, and as so limited shall remain in
full force and effect. In the event that such court shall deem any such
provision, or portion thereof, wholly unenforceable, the remaining provisions of
this PSU Award Agreement shall nevertheless remain in full force and effect.

(i) Paragraph Headings; Rules of Construction. The paragraph headings used in
this PSU Award Agreement are for convenience of reference, and are not to be
construed as part of this PSU Award Agreement. The parties hereto acknowledge
and agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this PSU Award Agreement.

(j) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this PSU Award Agreement,
the Grantee consents and agrees that the Company may deliver the Plan prospectus
and the Company’s annual report to Grantee in an electronic format. If at any
time Grantee would prefer to receive paper copies of these documents, the
Company will provide such copies upon request.

(k) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this PSU Award Agreement,
and no course of dealing between the parties hereto, shall operate as a waiver
of any such right, power or remedy of the party, unless explicitly provided for
herein. No single or partial exercise of any right, power or remedy under this
PSU Award Agreement by a party hereto, nor any abandonment or discontinuance of
steps to enforce any such right, power or remedy, shall preclude such party from
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.

(l) Counterparts. The Award Notice to which this PSU Award Agreement is a part
may be executed in multiple counterparts, including by electronic or facsimile
signature, each of which shall be deemed in original but all of which together
shall constitute one and the same instrument.